DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s corrections to claim objections for claim(s) 1, 5-6, 13-14 and 17-24 made on 01/18/2022 has been considered and the objection to the claims is withdrawn.
 	Applicant’s corrections to claim rejection under 112(b) for claim(s) 20 made on 01/18/2022 has been considered and the rejection under 112(b) to the claim is withdrawn.
	Applicant’s submission of the English translations for the foreign applications has been acknowledged. Therefore, the benefit accords to the foreign applications, CN201810171917.6 and CN201810937023.3, with filing dates 03/01/2018 and 08/16/2018. However, the examiner notes that foreign application CN201810171917.6 do not support all figures of the instant applications. 
 	Applicant's arguments filed 04/08/2022 with respect to claim(s) 1 and 13 have been considered but are moot in view of the new ground(s) of rejection. 
	Applicant’s argument:	Applicant argues on pg. 9-10 that claims 1 and 13 are patentable over “Qian and Cao in combination or alone or further in view of Cao-2 and/or Bae” because (1) Qian fails to disclose "transmitting, by the terminal, the data to the base station on one or more potential resources, in response to that the base station adjusts a configuration for the normal resources and thus the normal resources is unable to be used for data transmission; the normal resources and the potential resources are resources which are used for data transmission and semi-statically configured for the terminal by the base station, and the potential resources are also resources between the base station and other terminals; and in response to that the normal resources are unavailable and the potential resources is not used by other terminals as a third type of resources, the terminal determines the potential resources to be used for data transmission in a same manner as the base station, and the third type of resources refers to resources dynamically scheduled by the base station to the other terminals" and (2) Cao discloses grant-free UL resources are semi-statically and known in advance to both the UE and the base station instead of the normal resources and the potential resources are resources which are used for data transmission and semi-statically configured for the terminal by the base station as required in claim 1, and Cao further discloses resources are being dedicated to a certain terminal instead of being flexibly allocated to a terminal 1 and being dynamically scheduled by the base station to other terminals, and if the potential resources are not used by the other terminals, terminal 1 uses the potential resources to transmit data as required in claim 1.	Examiner’s response:	Examiner provides a new grounds of rejection based on previously cited reference Bae et al. (US 2020/0146032 A1) in the pertinent section of office action 01/18/2022 in view of new reference Shimezawa et al. (US 2020/0059960 A1). Applicant’s remarks do not provide any arguments with respect to Bae and Shimezawa. 

Claim Objections
 	Claim(s) 1 and 13 is/are objected to because of the following informalities:  
Claims 1 and 13 recite “the potential resources is not used by other terminals as the third type of resources” but it should be “the potential resources [[is]] are not used by other terminals as the third type of resources”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-2, 6-7, 13-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2020/0146032 A1) in view of Shimezawa et al. (US 2020/0059960 A1).

Regarding claim 1, Bae discloses A data transmission method (Fig. 6, [0451]: UL data transmission), comprising:
transmitting, by a terminal, data to a base station on one or more normal resources (Fig. 6, [0454]: UE (=terminal) transmits UL data to a base station via at least one grant-free resource (=normal resources)); and
transmitting, by the terminal, the data to the base station on one or more potential resources ([0333], [0336], [0338]-[0340]: UE uses one or more fall-back resources (=potential resources) to transmit UL data to the base station), in response to that the base station adjusts a configuration for the normal resources and thus the normal resources is unable to be used for data transmission ([0333]: base station changes one or more grant-free resources, i.e., a UL resource is changed to a DL resource, so it is impossible for the UE to use the corresponding grant-free resource for UL data transmission. [0336], [0338]-[0340]: to solve that problem the UE uses one or more fall-back resources. For example, [0349]-[0350]: if a primary resource set is not available based on a change directed by the network, a secondary resource is used by the UE), or in response to that repeated transmissions with a configured quantity is unable to be completed on the normal resources ([0346]: base station configures information on resources to be used by the UE at different times. For example, [0349]-[0350]: if a primary resource set is not available based on a change directed by the network, a secondary resource is used by the UE. [0351]: this operation is applied in repetition transmission. [0149]-[0150]: to perform grant-free transmission scheme, the UE receives a number of resources to perform the repetition transmission. Interpretation: the UE can use grant-free resources for repetition transmission based on a configured number, when the UE requires more repetition transmission than the configured number, the UE is to use fall-back resources);
wherein:
the normal resources and the potential resources are resources which are used for data transmission (Fig. 6, [0454], [0336]: the grant-free transmission resource and the fall-back resources are resources used for UL data transmission) and semi-statically configured for the terminal by the base station ([0100]: the grant-free transmission scheme is a scheme where the UE performs UL transmission without receiving a grant by performing UL transmission based on a semi-static resource scheduling. [0338]: the grant-free configuration includes fall-back resources and grant-free resources), the potential resources are also a third type of resources between the base station and other terminals ([0266], [0352]: fall-back resources have different locations/indexes configured for different UEs. [0344]: fall-back resources are scheduled by the base station. [0336]: the fall-back resources are resources used for UL data transmission between UE and base station. Interpretation: fall-back resources have a first location/index for the UE and other locations/indexes for other UE, wherein the fall-back resources with other locations/indexes (=third type of resources) are used by the other UE to transmit UL data to base station); and in response to that the normal resources are unavailable and the potential resources is not used by other terminals as the third type of resources, the terminal determines the potential resources to be used for data transmission in a same manner as the base station ([0338], [0352]: when grant-free resources (=normal resources) are unavailable, the UE uses the allocated fall-back resources based on its own configured location of the fall-back resource. [0344]: fall-back resources are scheduled by the base station. Interpretation: the UE uses fall-back resources based on a configured index for itself; therefore other UE are not using that specific index of the fall-back resource because the other UEs have their own configured fall-back resources with other locations/indexes (=third type of resources)).
While Bae discloses in [0266] a resource index represents a fall-back resource and that a range of the index may represent eMBB and URLLC, Bae does not disclose the third type of resources refers to resources dynamically scheduled by the base station to the other terminals.
However, Shimezawa discloses the third type of resources refers to resources dynamically scheduled by the base station to the other terminals (Fig. 9, [0114]: a grant-free transmission available resource includes resources 50A (=normal resources) and 50B (=potential resources) for URLLC. Resources 50B overlap with grant-based transmission resources 60 (=third type of resources) that is used for eMBB. [0082]: grant-based transmission resources are dynamically set. [0084]: grant-free transmission available resources are quasi-statically set. Fig. 1, [0063]: URLLC terminal 200 and eMBB terminal 300 (=other terminals). Interpretation: quasi-statically set resources 50B are used by URLLC terminal 200 and by eMBB terminal 300 because quasi-statically set resources 50B fully overlap with dynamically set resources 60. Fig. 10, [0116], [0118]-[0119]: URLLC terminal 200 performs two grant-free transmissions in eMBB frame #n according to whether or not there is an interference between overlapped grant-free transmission available resources and grant-based transmission resources. Interpretation: there are two slots that do not interfere (=not used by eMBB terminal 300) so URLLC terminal 200 can perform grant-free transmissions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fall-back resources that include indexes indicating eMBB and URLLC, as taught by Bae, to be semi-statically set grant-free resources used by a URLLC terminal that overlaps with dynamically set grant-based resources used by an eMBB terminal, as taught by Shimezawa.
Doing so provides a system that performs dynamic resource sharing of the grant-free transmission available resources and the grant-based transmission resources which improves the efficiency of UL resources (Shimezawa: [0109]).

Regarding claim 13, Bae discloses A terminal (Fig. 7: UE 720), comprising:
a processor configured to read a program in a memory to (Fig. 7, [0464]: processor 721 is driven by various pieces of information stored in memory 722):
process data according to requirements of a transceiver (Fig. 7, [0464]: RF unit 723 (=transceiver) is connected to processor 721 and processes transmitted/received radio signal); and
the transceiver configured to receive and transmit the data under control of the processor, and configured to (Fig. 7, [0464]: RF unit 723 transmits and receives radio signal according to processor 721):
transmit the data to a base station on one or more normal resources (Fig. 6, [0454]: UE transmits UL data to a base station via at least one grant-free resource (=normal resources)); and
transmit the data to the base station on one or more potential resources ([0333], [0336], [0338]-[0340]: UE uses one or more fall-back resources (=potential resources) to transmit UL data to the base station), in response to that the base station adjusts a configuration for the normal resources and thus the normal resources is unable to be used for data transmission ([0333]: base station changes one or more grant-free resources, i.e., a UL resource is changed to a DL resource, so it is impossible for the UE to use the corresponding grant-free resource for UL data transmission. [0336], [0338]-[0340]: to solve that problem the UE uses one or more fall-back resources. For example, [0349]-[0350]: if a primary resource set is not available based on a change directed by the network, a secondary resource is used by the UE), or in response to that repeated transmissions with a configured quantity is unable to be completed on the normal resources ([0346]: base station configures information on resources to be used by the UE at different times. For example, [0349]-[0350]: if a primary resource set is not available based on a change directed by the network, a secondary resource is used by the UE. [0351]: this operation is applied in repetition transmission. [0149]-[0150]: to perform grant-free transmission scheme, the UE receives a number of resources to perform the repetition transmission. Interpretation: the UE can use grant-free resources for repetition transmission based on a configured number, when the UE requires more repetition transmission than the configured number, the UE is to use fall-back resources);
wherein the normal resources and the potential resources are resources which are used for data transmission (Fig. 6, [0454], [0336]: the grant-free transmission resource and the fall-back resources are resources used for UL data transmission) and semi-statically configured for the terminal by the base station ([0100]: the grant-free transmission scheme is a scheme where the UE performs UL transmission without receiving a grant by performing UL transmission based on a semi-static resource scheduling. [0338]: the grant-free configuration includes fall-back resources and grant-free resources), and the potential resources are also a resources between the base station and other terminals ([0266], [0352]: fall-back resources have different locations/indexes configured for different UEs. [0344]: fall-back resources are scheduled by the base station. [0336]: the fall-back resources are resources used for UL data transmission between UE and base station. Interpretation: fall-back resources have a first location/index for the UE and other locations/indexes for other UE, wherein the fall-back resources with other locations/indexes (=resources) are used by the other UE to transmit UL data to base station); and in response to that the normal resources are unavailable and the potential resources is not used by other terminals as a third type of resources, the base station and the terminal determine the potential resources to be used for data transmission in a same manner ([0338], [0352]: when grant-free resources (=normal resources) are unavailable, the UE uses the allocated fall-back resources based on its own configured location of the fall-back resource. [0344]: fall-back resources are scheduled by the base station. Interpretation: the UE uses fall-back resources based on a configured index for itself; therefore other UE are not using that specific index of the fall-back resource because the other UEs have their own configured fall-back resources with other locations/indexes (=third type of resources)).
While Bae discloses in [0266] a resource index represents a fall-back resource and that a range of the index may represent eMBB and URLLC, Bae does not disclose the third type of resources refers to resources dynamically scheduled by the base station to the other terminals.
However, Shimezawa discloses the third type of resources refers to resources dynamically scheduled by the base station to the other terminals (Fig. 9, [0114]: a grant-free transmission available resource includes resources 50A (=normal resources) and 50B (=potential resources) for URLLC. Resources 50B overlap with grant-based transmission resources 60 (=third type of resources) that is used for eMBB. [0082]: grant-based transmission resources are dynamically set. [0084]: grant-free transmission available resources are quasi-statically set. Fig. 1, [0063]: URLLC terminal 200 and eMBB terminal 300 (=other terminals). Interpretation: quasi-statically set resources 50B are used by URLLC terminal 200 and by eMBB terminal 300 because quasi-statically set resources 50B fully overlap with dynamically set resources 60. Fig. 10, [0116], [0118]-[0119]: URLLC terminal 200 performs two grant-free transmissions in eMBB frame #n according to whether or not there is an interference between overlapped grant-free transmission available resources and grant-based transmission resources. Interpretation: there are two slots that do not interfere (=not used by eMBB terminal 300) so URLLC terminal 200 can perform grant-free transmissions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fall-back resources that include indexes indicating eMBB and URLLC, as taught by Bae, to be semi-statically set grant-free resources used by a URLLC terminal that overlaps with dynamically set grant-based resources used by an eMBB terminal, as taught by Shimezawa.
Doing so provides a system that performs dynamic resource sharing of the grant-free transmission available resources and the grant-based transmission resources which improves the efficiency of UL resources (Shimezawa: [0109]).

Regarding claim(s) 2 and 14, Bae in view of Shimezawa discloses all features of claim(s) 1 and 13 as outlined above. 
Bae discloses wherein the normal resources are resources configured by explicit signaling and enabled by explicit/implicit signaling (Fig. 6, [0453]-[0454]: UE receives configuration information (=explicit signaling) indicating to perform (=enabling) grant-free transmission scheme by using at least one configured grant-free resource. [0333]: UE is allocated grant-free resources grant-free resource from the base station); 
the potential resources are resources configured by explicit/implicit signaling and/or automatically enabled ([0336], [0338]: fall-back resource is included in grant-free configuration (=explicit signaling) and the UE may be configured to use the allocated resources at the time of fall-back, i.e., when allocated grant-free resource is unavailable).

Regarding claim(s) 6 and 18, Bae in view of Shimezawa discloses all features of claim(s) 1 and 13 as outlined above. 
Bae discloses wherein the potential resources of a previous min{M, J} resource units are used for data transmission (Fig. 6, [0453]-[0455]: UE receives configuration information for performing UL transmission without uplink grant and repetition transmission. [0336], [0338]: UE is configured with grant-free configuration including allocated grant-free resource and additional allocated resources as fall-back resources (=potential resources) configured in a subset of slots or minislots when the allocated grant-free resources are unavailable where grant-free resource is M and additional allocated resources is J. [0308]: the retransmission uses the same parameter used for the previous grant-free transmission. Fig. 5, [0085]-[0086]: a transmission unit includes 6 frequency indices and 14 symbol indices, wherein 12 symbols are used for DL and/or UL data transmission), in response to that transmitting on the potential resources, the normal resources have K resource units, M normal resources among the normal resources are unavailable, and J potential resources among the potential resources are available, namely, the potential resources are not used as the third type of resources of the other terminals ([0336], [0338], [0349]-[0352]: a primary resource set (=normal resources have K resource units) may not be available, i.e., the grant-free resource (=M normal resources) among the primary resource set (=normal resources) is unavailable, so the UE uses the additional allocated resource (=J potential resources) among the secondary resource set (=potential resources) as a fall-back resource for repetition transmission. The location of fall-back resources are configured differently according to each UE. Interpretation: the UE uses fall-back resources based on a configured index for itself; therefore other UE are not using that specific index of the fall-back resource because the other UEs have their own configured fall-back resources with other locations/indexes (=third type of resources). Fig. 5, [0085]-[0086]: a transmission unit includes 6 frequency indices and 14 symbol indices, wherein 12 symbols are used for DL and/or UL data transmission).

Regarding claim(s) 7 and 19, Bae in view of Shimezawa discloses all features of claim(s) 6 and 18 as outlined above. 
Bae discloses wherein each of the resource units is a subframe, a slot, or a mini-slot (Fig. 5, [0085], [0338]: a transmission unit may be a slot or a subframe or minislot).

	Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2020/0146032 A1) in view of Shimezawa et al. (US 2020/0059960 A1) and Cao et al. (US 2018/0199359 A1).

Regarding claim(s) 5 and 17, Bae in view of Shimezawa discloses all features of claim(s) 2 and 14 as outlined above. 
Bae in view of Shimezawa does not disclose, but Cao discloses wherein the potential resources are configured according to N adjacent resources in a resource configured period behind the normal resources in the resource configured period in response to that the potential resources are configured by implicit signaling (Fig. 5C, [0340]: a resource assignment scheme where resources are configured with different time intervals (=resource configured period) includes resources for retransmission (=potential resources) that are configured to be 1 resource adjacent to and after resources for initial transmission (=normal resources). [0137], [0233]: resource hopping pattern are provided in the form of implicit signaling. [0343]: the resource assignment is used to determine the resource hopping pattern), wherein N is a positive integer (Fig. 5C, [0342]-[0343]: resources between initial transmission and retransmissions have different frequency locations and time intervals, i.e., 1 resource adjacent to and after resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modify the configuration information that the UE receives, as taught by Bae, to be configured with UL resources for initial transmission and retransmissions via implicit signaling, wherein the resources are configured to be 1 resource adjacent between initial transmission and retransmissions, as taught by Cao.
Doing so provides a frequency diversity gain and allows the UE to perform continuous transmission/retransmission of a first batch (Cao: [0342]-[0343]).

	Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2020/0146032 A1) in view of Shimezawa et al. (US 2020/0059960 A1) and Qian et al. (US 2020/0059935 A1).

Regarding claim(s) 8 and 20, Bae in view of Shimezawa discloses all features of claim(s) 1 and 13 as outlined above. 
Bae in view of Shimezawa does not disclose, but Qian discloses wherein:
frequency-division multiplexing (FDM) is between the potential resources and the normal resources (Fig. 9, [0163]: grant-free transmission resource (=normal resource) and dedicated resource (=potential resource) are used by a UE in an OFDM-based orthogonal multiple access manner. [0125]: orthogonal frequency division multiplexing scheme); or


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grant-free transmission resources and the fall-back resources, as taught by Bae, to be used in an OFDMA-based orthogonal multiple access manner, as taught by Qian.
Doing so allows the same time-frequency resources to be allocated to multiple UEs (Qian: [0163]-[0164]); thus providing a share of time-frequency resources with UEs (Qian: [0150]).

	Claim(s) 9-10 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2020/0146032 A1) in view of Shimezawa et al. (US 2020/0059960 A1) and Cao et al. (US 2017/0288817 A1).

Regarding claim(s) 9 and 21, Bae in view of Shimezawa discloses all features of claim(s) 1 and 13 as outlined above. 
Bae discloses wherein before the transmitting, by the terminal, the data to the base station on one or more potential resources ([0333], [0336], [0338]-[0340]: UE uses one or more fall-back resources (=potential resources) to transmit UL data to the base station), the method further comprises:
determining, by the terminal, the configured potential resources through a pattern ([0352]: each UE has a different configured location of the fall-back resource. [0266]: a resource index indicates a resource is used for fall-back operation. [0342]-[0343]: a rule to use fall-back resource is based on the grant-free resource, i.e., the position is separated from a number of slots based on the allocated grant-free resource).
Bao does not disclose the rule, i.e., the position, to use fall-back resource in the grant-free resource is wherein the pattern is determined according to a position of a normal transmission opportunity (TO) occupied by a first transmission of the data and/or a position of the normal resources adjusted by the base station.
However, Cao discloses wherein the pattern is determined according to a position of a normal transmission opportunity (TO) occupied by a first transmission of the data ([0075]: mapping may be changed semi-statically and/or are specific to grant-free UL resources. For example, Fig. 4, [0081]: the resource hopping pattern indicates that the UE is to use resources A (=normal resource) in a first TTI (=normal transmission opportunity occupied by a first transmission), and resources B in a second TTI for UL transmission (=data)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE to use fall-back resources based on grant-free resource as indicated by a rule, as taught by Bae, to determine the GF UL transmission resource B1 based on a resource hopping pattern that indicates to use resources A in a first TTI and resources B in a second TTI, as taught by Cao.
Doing so allows the base station to associate and map the retransmission with a previous initial grant-free UL transmission to a particular UE (Cao: Fig. 4, [0109]) and allows the UE to know what resources to use in a first TTI, second TTI, and third TTI (Cao: [0081]).

Regarding claim(s) 10 and 22, Bae in view of Shimezawa and Cao discloses all features of claim(s) 9 and 21 as outlined above. 
Bae in view of Shimezawa does not disclose, but Cao discloses wherein the pattern is ([0075]: the mapping may be changed semi-statically and/or are specific to grant-free UL resources. [0031]-[0032]: grant-free UL resources are semi-statically configured by a base station for the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rule indicating fall-back resources based on grant-free resource, as taught by Bae, to be semi-statically configured by a base station for the UE, as taught by Cao.
Doing so allows the base station to adapt to the system traffic load of the UEs (Cao: [0032]).

	Claim(s) 11-12 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2020/0146032 A1) in view of Shimezawa et al. (US 2020/0059960 A1), Cao et al. (US 2017/0288817 A1), and Cao et al. (US 2018/0199359 A1) (hereinafter referred to as Cao-2).

Regarding claim(s) 11 and 23, Bae in view of Shimezawa and Cao discloses all features of claim(s) 9 and 21 as outlined above. 
Bae in view of Shimezawa and Cao does not disclose, but Cao-2 discloses wherein the potential resources are in a same configured period as the normal TO occupied by the first transmission of the data (Fig. 5C, [0340]: the resource for retransmission, i.e., resource: {time index 2, frequency index 2} (=potential resources), is in the same frame n with time indices 0-3 (=configured period) as the time index 1 (=normal TO) occupied by the initial transmission (=first transmission) of data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the fall-back resources, as taught by Bae, to be configured for retransmission in the same frame n with time indices 0-3 where time index 1 is occupied by the initial transmission, as taught by Cao.
Doing so allows the UE to perform automatic retransmissions until receipt of an ACK (Cao-2: Fig. 5C, [0340]).

Regarding claim(s) 12 and 24, Bae in view of Shimezawa and Cao discloses all features of claim(s) 9 and 21 as outlined above. 
Bae in view of Shimezawa and Cao does not disclose, but Cao-2 discloses wherein a time interval between a time position of the normal TO occupied by the first transmission of the data and a time position of a first potential resource is larger than K2 (Fig 5C: the time interval between time index 1 for the initial transmission and time index 2 for a first retransmission or time index 3 for a second retransmission is larger than 0. In other words, the retransmission cannot occur at the same time, i.e., time interval 2 (time index 1) – time interval 1 (time index 2). [0233]: the time interval can be a TTI, a slot, a time slot, a sub-frame, a mini-slot, an OFDM symbol, a number of OFDM symbols, or any time unit), and K2 is a predetermined value ([0233]: the time interval can be a number of OFDM symbols. Based on Fig. 5C, the time interval is larger than 0 because the time interval between the initial transmission and the first retransmission cannot be at the same time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the grant-free resources and the fall-back resources, as taught by Bae, to be configured with time indices for the initial transmission and retransmissions based on a number of OFDM symbols that is greater than 0, as taught by Cao-2.
Doing so allows the UE to perform automatic retransmissions until receipt of an ACK (Cao-2: Fig. 5C, [0340]) with a limited number of potential collisions between two UEs (Cao-2: [0342]).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma et al. (US 2018/0139774 A1) – Fig. 4B, [0137]: UE (=terminal) uses GF mode to transmit UL data to a TRP (=base station) on GF transmission resource (=normal resources). Fig. 4B, [0150]: UE uses GB mode to transmit the UL data to the TRP on GB transmission resource (=potential resources). [0138]: TRP decides that the UE should switch from GF mode to GB mode based on one or more factors. [0142]: one factor relates to a number of retransmission, i.e., three (=configured quantity), that fails via GF UL transmission using GF transmission resource as per [0137]. Fig. 4B, [0137], [0150]: GF transmission resource and GB transmission resource are resources to transmit UL data. [0149]-[0150]: UE receives assignment with UL transmission resource (=potential resource do not serve as third type of resources for other terminals) that includes indicator to switch back to GF after GB transmission (=normal resources are unavailable). Fig. 4B, [0149]-[0150]: UE transmits the UL data on the GB transmission resource based on the allocation of the assignment of the TRP. [0138], [0142]-[0143]: the switch to GB transmission mode is made based on multiple factors including retransmission and UE’s desire.
Byun et al. (US 2021/0289539 A1) – Fig. 12, [0176]: UE (=terminal) transmits UL data to a base station via grant-free UL resource by using the first reference signal (=normal resources). [0183]: the grant-free UL resource includes N number of resources and the uplink data may be transmitted via one of the N number of resources. Fig. 12, [0179], [0189]: UE retransmits the UL data via the grant-free UL resource by using a second reference signal (=potential resources)). [0171]: the second reference signal is to be used for retransmission of the UL data.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THE HY NGUYEN/Examiner, Art Unit 2478